54 F.3d 779NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.
FRAIN CAMINS & SWARTCHILD, INC., Plaintiff-Appellee,v.BANK OF AMERICA NATIONAL TRUST AND SAVINGS ASSOCIATION, etal., Defendants-Appellees,v.CAPITOL LEASE INVESTMENT CORP., Gary Morgan, and Edmond J.Lopinski, Jr., Third Party Defendants-Appellants.
Nos. 94-1063, 94-1163, 94-2868 and 94-3896.
United States Court of Appeals, Seventh Circuit.
Argued May 11, 1995.Decided May 11, 1995.Rehearing Denied June 1, 1995.

Before BAUER, WOOD, JR., and EASTERBROOK, Circuit Judges.

Order

1
The judgment is affirmed for the reasons given by the district court.